

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1


THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 29, 2011 (this "Amendment"), is by and among (a) MISSION BROADCASTING, INC.
(the "Borrower"), a Delaware corporation, (b) certain Lenders (as defined below)
and (c) BANK OF AMERICA, N.A., as administrative agent (the "Administrative
Agent") for itself and the other Lenders party to that certain Third Amended and
Restated Credit Agreement, dated April 1, 2005, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement, dated as of October 8,
2009, and that certain Second Amendment to Third Amended and Restated Credit
Agreement, dated as of April 19, 2010 (as further amended, supplemented, and
restated or otherwise modified and in effect from time to time, the "Credit
Agreement"), by and among the Borrower, the lending institutions party thereto
(the "Lenders") and the Administrative Agent.  Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.
 
WHEREAS, the Borrower, the several Lenders party to this Amendment (which
Lenders constitute the Majority Lenders and the Majority Revolver Lenders as
required under the Credit Agreement to effect the amendment intended hereby) and
the Administrative Agent have agreed to modify certain terms and conditions of
the Credit Agreement as specifically set forth in this Amendment;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Majority Lenders, the Majority Revolver Lenders
and the Administrative Agent hereby agree as follows:
 
§1. Amendments to Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by
 
(i) restating in its entirety the definition of "Change of Control" to read as
follows:
 
"Change of Control" means that (a) 100% of the voting and economic interest of
the Borrower shall cease to be subject to a Mission Equity Pledge Agreement, or
(b) a "change of control" or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.


(ii) restating in its entirety the definition of "Confirmation Agreements" to
read as follows:
 
"Confirmation Agreements" means (i) a First Amendment and Confirmation Agreement
for the Security Agreement, substantially in the form of Exhibit D 1, (ii) a
First Amendment and Confirmation Agreement for the Pledge Agreement,
substantially in the form of Exhibit D 2, (iii) a

 
 

--------------------------------------------------------------------------------

 

First Amendment and Confirmation Agreement for the Mission Guaranty of Nexstar
Obligations, substantially in the form of Exhibit D 3, and (iv) a First
Amendment and Confirmation Agreement for the Nexstar Guaranty of Mission
Obligations, substantially in the form of Exhibit D 4.


(iii) restating in its entirety the definition of "Credit Parties" to read as
follows:
 
"Credit Parties" means the Borrower, any other Mission Entities, the Nexstar
Entities and any other Person hereafter executing and delivering a Security
Document or a Guaranty Agreement or any equivalent document for the benefit of
the Administrative Agent and/or any Lender; provided that no pledgor under a
Mission Equity Pledge Agreement that is not a Mission Entity or Nexstar Entity
will be included in this definition.


(iv) deleting in its entirety the definition "Former Major Network Affiliate".
 
(v) adding a new definition of "Mission Equity Pledge Agreement" in alphabetical
order to read in its entirety as follows:
 
"Mission Equity Pledge Agreement" means any pledge agreement pledging the
Capital Stock of the Borrower to the Administrative Agent to secure the
Obligations, on substantially the same terms and in the substantially the same
form as the form attached hereto as Exhibit M, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, as each may be
amended, supplemented and/or otherwise modified from time to time by agreement
among the parties thereto.


(vi) restating in its entirety the definition of "Pledged Collateral" to read as
follows:
 
"Pledged Collateral" has the meaning specified in the Pledge Agreement or the
Mission Equity Pledge Agreement, as applicable.


(vii) restating in its entirety the definition of "Security Documents" to read
as follows:
 
"Security Documents" means collectively each Mission Equity Pledge Agreement,
the Pledge Agreement, the Security Agreement, each Mortgage and each Joinder to
Pledge Agreement and Joinder to Security Agreement, and any other pledge
agreement, security agreement, guaranty or other document granting a Lien or
security interest to secure payment of all or any portion of the Obligations, or
otherwise assuring payment of all or any portion of the Obligations, executed
and delivered by any Credit Party, any Person owning any Capital Stock of the
Borrower or any other Person, pursuant to any Loan Document or otherwise, that
certain Omnibus Consent, dated as of October 8, 2009, by and among the Nexstar

 
 

--------------------------------------------------------------------------------

 

Entities and the Mission Entities, and acknowledged and agreed to by the
Administrative Agent, the 2010 Intercreditor Agreement, any Intercreditor
Agreement, other intercreditor agreement or similar agreement executed by the
Collateral Agent or the Administrative Agent from time to time in connection
with this Agreement or any Loan Document or any of the Collateral, each of the
mortgages, collateral assignments, security agreement supplements, intellectual
property security agreement supplements, security agreements, pledge agreements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.16 or Section 6.17, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.


(viii) deleting in its entirety the definition of "Smith Pledge Agreement".
 
(b) Section 5.21 of the Credit Agreement is hereby restated in its entirety to
read as follows:
 
[Reserved]


(c) Section 5.26 of the Credit Agreement is hereby restated in its entirety to
read as follows:
 
The provisions of the Security Documents (other than the Mission Equity Pledge
Agreement) are effective to create in favor of the Administrative Agent or the
Collateral Agent, as applicable, for the benefit of the Secured Parties, a
legal, valid and enforceable first priority Lien (subject to Permitted Liens) on
all right, title and interest of the respective grantors or pledgors thereunder
in the Collateral described therein.  The provisions of the Mission Equity
Pledge Agreement are effective to create in favor of the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties, a
legal, valid and enforceable first priority (subject to nonconsensual Permitted
Liens arising by operation of law) Lien on all right, title and interest of the
respective grantors or pledgors thereunder in 100% of the Capital Stock of the
Borrower.  Except for filings completed prior to the Second Amendment Effective
Date and as contemplated hereby and by the Security Documents, no filing or
other action will be necessary to perfect or protect such Liens.  Schedule 5.26
lists all deposit accounts and securities accounts of the Credit Parties that
are not held by Bank of America and designates which such accounts are subject
to a deposit account control agreement or securities account control agreement
in favor of the Administrative Agent for the benefit of the Secured Parties, in
each case, as of the Second Amendment Effective Date.

 
 

--------------------------------------------------------------------------------

 

Section 8.01(p) of the Credit Agreement is hereby restated in its entirety to
read as follows:
(p)  
[Reserved]

 
(d) Paragraph numbered 34 on Schedule 8.01(b) attached to the Credit Agreement
is hereby restated in its entirety to read as follows:
 
34.           The Nexstar Borrower shall not permit the Consolidated Total
Leverage Ratio at any time during any period set forth below to exceed the ratio
set forth opposite such period below:


Period
 
Ratio
Third Amendment Effective Date through December 30, 2012
7.50 to 1.00
December 31, 2012 and thereafter
 6.50 to 1.00



The Nexstar Borrower shall not permit the Consolidated First Lien Indebtedness
Ratio at any time to be more than 2.50 to 1.00.  The Nexstar Borrower shall not
permit the Consolidated Fixed Charge Coverage Ratio at any time to be less than
1.10 to 1.00.  The Consolidated Total Leverage Ratio, the Consolidated First
Lien Indebtedness Ratio and the Consolidated Fixed Charge Coverage Ratio are
herein referred to as the "Nexstar Financial Covenants").  The Nexstar Financial
Covenants are incorporated herein by this reference with appropriate
substitutions (including all exhibits, schedules and defined terms referred to
therein, as the same may be amended, supplemented, restated or otherwise
modified from time to time) with the same effect as though set forth herein in
their entirety, and all such Nexstar Financial Covenants so incorporated shall
survive any termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement.


(e) A new Exhibit M is hereby added to the Credit Agreement Exhibits at the end
of the Credit Agreement in the form attached to this Amendment as Exhibit M.
 
§2. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
 
(a) there shall exist no Default before and/or immediately after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor, the
Majority Lenders and the Majority Revolver Lenders; and
 
(c) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects); and
 
(d) the Administrative Agent shall have received a copy of the executed Fifth
Amendment to the Nexstar Credit Agreement on terms reasonably acceptable to the
 

 
 

--------------------------------------------------------------------------------

 

Administrative Agent, and all conditions to effectiveness of such Fifth
Amendment to the Nexstar Credit Agreement shall have been satisfied or waived
(except the condition relating to the effectiveness of this Amendment); and
 
(e) the Administrative Agent shall have received, for the account of each Lender
timely executing this Amendment, an amendment fee equal to five basis points
(0.05%) of the Commitment of such Lender; and
 
(f) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties, in
each case reasonably acceptable to the Administrative Agent and the Lenders; and
 
(g) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent's counsel, Winstead PC.
 
§3.  Affirmation of Mission Entities.  Each of the Mission Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Nexstar Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement and the Nexstar Loan Documents.
 
§4. Representations and Warranties.  Each of the Mission Entities represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 
(b) Enforceability.  The execution and delivery by the Mission Entities of this
Amendment, and the performance by the Mission Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Mission Entities
and have been duly authorized by all necessary corporate proceedings.  This
Amendment and the Credit Agreement, as amended, and each of the Loan Documents
(and amendments, restatements and substitutions therefore in connection with
this Amendment) hereby, constitute valid and legally binding obligations of each
of the Mission Entities, enforceable against it in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws relating to or affecting the enforcement of creditors' rights
generally or by equitable principles of general applicability.
 

 
 

--------------------------------------------------------------------------------

 

No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Mission Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(c) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Mission Entities in the case of any document or information not furnished
by any such Mission Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Mission Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Mission Entities taken as a whole as to which the Lenders do not have
access.
 
§5. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§6. Release.  In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each of the Mission Entities acknowledges and agrees
that:  (i) none of the Mission Entities, Credit Parties or any of their
Affiliates have any claim or cause of action against the Administrative Agent or
any Lender (or any of their respective directors, officers, employees or
agents); (ii) none of the Mission Entities, Credit Parties or any of their
Affiliates have any offset right, counterclaim, right of recoupment or any
defense of any kind against the Mission Entities', Credit Parties' or any of
their Affiliates' obligations, indebtedness or liabilities to the Administrative
Agent or any Lender; and (iii) each of the Administrative Agent and the Lenders
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Mission Entities, Credit Parties and any of their
Affiliates.  Each of the Mission Entities, Credit Parties and their Affiliates
wishes to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances or matters would impair or otherwise adversely affect any
of the Administrative Agent's and the Lenders' rights, interests, contracts,
collateral security or remedies.  Therefore, each of the Mission Entities,
Credit Parties and each of their Affiliates unconditionally releases, waives and
forever discharges (A) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent or any Lender to the
Borrower, except the obligations to be performed by the Administrative Agent or
any Lender on or after the date hereof as expressly stated in this Amendment,
the Credit Agreement and the other Loan Documents, and (B) all claims, offsets,
causes of action, right of recoupment, suits or defenses of any kind whatsoever
(if any), whether arising at law or in equity, whether known or unknown, which
any Mission Entity, Credit Party or any of their Affiliates might otherwise have
against the Administrative Agent, any Lender or any of their respective
directors, officers,
 

 
 

--------------------------------------------------------------------------------

 

employees or agents (the Administrative Agent, the Lenders and their respective
directors, officers, employees and agents, are collectively referred to herein
as the "Lender Parties") in either case (A) or (B), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.  Each of the Mission Entities, Credit Parties and each of
their Affiliates agree not to sue any of the Lender Parties or in any way assist
any other person or entity in suing any of the Lender Parties with respect to
any claim released herein.  This release provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein
 
§7. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§8. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
§9. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§10. Consent regarding Loan Documents.  The Lenders hereby consent to any
amendments and/or restatements of the Loan Documents to conform to the
provisions of this Amendment.  The Lenders hereby authorize the Collateral Agent
and the Administrative Agent, on behalf of the Lenders, to execute and deliver
such amendments and/or restatements.  The Lenders hereby authorize the
Collateral Agent and the Administrative Agent, on behalf of the Lenders, to
execute and deliver the Mission Equity Pledge Agreement.
 
§11. Miscellaneous.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.  The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.  The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 11.04 of the Credit Agreement.  The parties
hereto acknowledge and agree that this amendment is subject to the terms of the
Intercreditor Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:


MISSION BROADCASTING, INC.
By:          /s/ Dennis P. Thatcher 
Name:         Dennis P. Thatcher
Title:           Executive Vice President and Chief Operating Officer

 

 
 

--------------------------------------------------------------------------------

 

The Administrative Agent:

 
BANK OF AMERICA, N.A.,
as Administrative Agent

 
By:          /s/ Antonikia Thomas 
Name:         Antonikia Thomas
Title:           Assistant Vice President
 
The Lenders:

 
BANK OF AMERICA, N.A.,
as a Lender
 
By:          /s/ Peter van der Horst
Name:         Peter van der Horst
Title:           Director
 


 

 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Mission Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, the Section entitled
"Release".
 
The Guarantors:
 
NEXSTAR BROADCASTING, INC.
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.


 
By:          /s/Thomas E. Carter
Name:         Thomas E. Carter
Title:           Chief Financial Officer
 


 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit M
 


 


 
Form of Mission Equity Pledge Agreement
 


 


 
PLEDGE AGREEMENT
 
([Smith Devisee])
 
THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into effective as
of __________  , 2011, by [Smith Devisee], an individual residing in the State
of __________ (the “Pledgor”), in favor of Bank of America, N.A., as Collateral
Agent (in such capacity, the “Pledgee”).
 
RECITALS:
 
A.           Mission Broadcasting, Inc., a Delaware corporation (the
“Borrower”), is a party to the Third Amended and Restated Credit Agreement,
dated as of April 1, 2005 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among the several financial
institutions from time to time parties thereto (the “Lenders”), and Bank of
America, N.A., as Administrative Agent for the Lenders (in such capacity and
together with its successors in such capacity, the “Administrative Agent”),
pursuant to which the Lenders have severally agreed to make loans to the
Borrower, and Bank of America, N.A. (in such capacity and together with its
successors in such capacity, the “L/C Issuer”) has agreed to issue letters of
credit for the account of the Borrower, upon the terms and conditions set forth
therein.  The Lenders, the L/C Issuer, the Administrative Agent, and the
Collateral Agent (including in its capacity as Pledgee) are collectively the
“Bank Creditors.”  Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreement.
 
B.           In connection with the Credit Agreement, David S. Smith (“Smith”)
executed the Second Restated Smith Pledge Agreement, dated as of October 8,
2009, as confirmed by that certain Confirmation Agreement (Smith Pledge
Agreement), dated as of April 19, 2010 (as amended, supplemented, or otherwise
modified from time to time, the “Existing Pledge Agreement”), in favor of the
Pledgee for the benefit of the Secured Creditors (as defined in the Existing
Pledge Agreement).
 
C.           The Borrower and the other Credit Parties may from time to time be
party to one or more Secured Hedge Agreements with the Hedge Banks, and their
successors and assigns, if any (collectively, the “Hedge Bank Creditors”),
providing for protection against fluctuations in interest rates.
 
D.           The Borrower and the other Credit Parties may also from time to
time be party to one or more Secured Cash Management Agreements with the Cash
Management Banks, and their successors and assigns, if any (collectively, the
“Cash Management Creditors”).
 

 
 

--------------------------------------------------------------------------------

 

E.           The Borrower has also guaranteed certain obligations and
liabilities of Nexstar Broadcasting, Inc., a Delaware corporation (the “Nexstar
Borrower”), pursuant to that certain Second Restated Guaranty, dated as of
October 8, 2009 (as amended, supplemented, restated or otherwise modified from
time to time, the “Nexstar Guaranty”), made by the Borrower to and in favor of
the Guaranteed Parties (as defined therein, herein called the “Nexstar
Creditors”), which obligations and liabilities arise in connection with (i) that
certain Fourth Amended and Restated Credit Agreement, dated as of April 1, 2005
(as amended, supplemented, restated or otherwise modified from time to time, the
“Nexstar Credit Agreement”), among the Nexstar Borrower, Nexstar Broadcasting
Group, Inc., a Delaware corporation (the “Ultimate Parent”), certain
subsidiaries of the Ultimate Parent, the several financial institutions from
time to time parties thereto, and Bank of America, N.A, as administrative agent,
(ii) certain interest rate protection agreements, and (iii) certain cash
management agreements.  The Bank Creditors, the Hedge Bank Creditors, the Cash
Management Creditors and the Nexstar Creditors are hereinafter from time to time
collectively referred to as the “Secured Creditors.”
 
F.           Smith was the sole stockholder of the Borrower.
 
G.           Pursuant to the [Last Will and Testament] dated ____________, of
Smith (the “Will”), all interest of Smith in and to all capital stock and other
equity interests of the Borrower was devised to Pledgor.  Pursuant to Order
[No. __________] dated ____________, 2011, issued by the [Probate Court] on
____________, 2011, the Will was admitted to probate and ______________________
was appointed as the Independent [Executor][Executrix] of the Estate of Smith
(the “Executor”) in case no. __________, __________ Court (the “Estate
Case”).  Pursuant to Order [No. __________] dated ________, 2011, issued by the
[Probate Court] on ____________, 2011, in the Estate Case, Executor was issued
Letters Testamentary authorizing Executor to convey all interest of
[Executor][Estate] in and to all capital stock and other equity interests of the
Borrower to Pledgor.  Executor has executed and delivered to the Pledgor the
[description of conveyance documents from Executor/Estate to Pledgor] dated as
of ____________, 2011, pursuant to which [Executor][Estate] conveyed all of its
interest in all capital stock and other equity interest of the Borrower to
Pledgor.  Pursuant to Order [No. __________], dated ____________, 2011, issued
by the [Probate Court] on ___________, 2011, in the Estate Case, all interest of
the [Executor][Estate] in all capital stock and other equity interest of the
Borrower was conveyed to the Pledgor.
 
I.           It is a condition precedent to each of the above-described
extensions of credit that are to be made on or after the date hereof that the
Pledgor execute and deliver this Agreement in favor of the Pledgee.
 
J.           Accordingly, the Pledgor desires to execute this Agreement in order
to satisfy each such condition.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Creditors as follows:
 

 
 

--------------------------------------------------------------------------------

 

Defined Terms.  The following terms shall have the meanings herein specified
unless the context otherwise requires.  Such definitions shall be equally
applicable to the singular and plural forms of the terms defined.
 
“Acceleration Event” means the acceleration prior to the stated final maturity
of, or the failure to pay at stated final maturity, any of the Primary
Obligations (as defined in Section 18(b)); provided, that any such Acceleration
Event shall cease to exist upon payment in full of the Primary Obligations so
accelerated or not paid.
 
“Agreement” means this Second Restated Smith Pledge Agreement, as amended,
supplemented, restated or otherwise modified from time to time.
 
“Bankruptcy Default” means any Event of Default with respect to any Credit Party
pursuant to Section 8.01(f) or (g) of the Credit Agreement or under any
analogous provision of the Secured Hedge Agreements, the Secured Cash Management
Agreements, or the Nexstar Guaranty.
 
“Class” means each class of the Secured Creditors, i.e., whether (a) the Bank
Creditors as holders of the Loan Document Obligations (as defined in
Section 3(a)), or (b) the Nexstar Creditors as holders of the Nexstar Guaranty
Obligations (as defined in Section 3(a)).
 
“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement or an event of default under any other Secured Debt Document.
 
“Lien Termination Date” shall be the date on which (a) all Obligations (other
than (A) contingent indemnification obligations for which no request for payment
has been made and (B) obligations and liabilities under Secured Hedge Agreements
and Secured Cash Management Agreements as to which arrangements satisfactory to
the applicable Hedge Bank Creditor or Cash Management Creditor shall have been
made) have been indefeasibly paid in full, the Credit Agreement and all other
Loan Documents and all Letters of Credit and commitments thereunder have been
terminated, and all Nexstar Obligations (other than (A) contingent
indemnification obligations for which no request for payment has been made and
(B) obligations and liabilities under Secured Hedge Agreements (as defined in
the Nexstar Credit Agreement) and Secured Cash Management Agreements (as defined
in the Nexstar Credit Agreement) as to which arrangements satisfactory to the
applicable Hedge Bank (as defined in the Nexstar Credit Agreement) or Cash
Management Bank (as defined in the Nexstar Credit Agreement) shall have been
made) have been indefeasibly paid in full, and the Nexstar Credit Agreement and
all other Nexstar Loan Documents and all Nexstar Letters of Credit and
commitments thereunder have been terminated, and the obligations of the Borrower
under the Nexstar Guaranty have been terminated, or (b) the Pledgee and, to the
extent required by Section 11.01(a)(i) of the Credit Agreement, each of the
Lenders, shall have released all of the Pledged Collateral.
 
“Notified Acceleration Event” means any Acceleration Event with respect to which
the Majority Lenders have given written notice to the Administrative Agent that
a Notified Acceleration Event exists; provided that such written notice may only
be given
 

 
 

--------------------------------------------------------------------------------

 

if such Acceleration Event is continuing and; provided, further, that any such
Notified Acceleration Event shall cease to exist once there is no longer any
Acceleration Event with respect thereto in existence.
 
“Pledged Collateral” means all Pledged Stock together with all proceeds thereof,
including any securities and moneys received and at the time held by the Pledgee
hereunder.
 
“Pledged Entity” means any corporation, any capital stock, other equity
interests and rights to acquire equity interests of which is pledged by the
Pledgor hereunder.
 
“Pledged Stock” means all Stock at any time pledged or required to be pledged
hereunder.
 
“Requisite Creditors” of any Class means (a) with respect to the Loan Document
Obligations, the holders of more than 50% of all such obligations outstanding
from time to time under the Loan Documents, and (b) with respect to the Nexstar
Guaranty Obligations, the holders of more than 50% of the Nexstar Guaranty
Obligations.
 
“Secured Debt Documents” means (a) the Credit Agreement, (b) the Nexstar Credit
Agreement, (c) the other Loan Documents (as defined in each of the Credit
Agreement and the Nexstar Credit Agreement), (d) the Secured Hedge Agreements,
and (e) the Secured Cash Management Agreements.
 
“Stock” means the capital stock, other equity interests and rights to acquire
equity interests listed on Schedule A hereto, as such Schedule A may be
supplemented from time to time in accordance with Section 7(c) hereof, together
with all capital stock, other equity interests and rights to acquire equity
interests of any nature whatsoever that may be held by the Pledgor in or with
respect to any Pledged Entity, whether now existing or hereafter created or
acquired.
 
1. Pledge.  The Pledgor hereby pledges to the Pledgee for the benefit of each of
the Secured Creditors, and grants to the Pledgee for the benefit of each of the
Secured Creditors, a security interest in, the following:
 
(a) all of the Stock outstanding on the date hereof;
 
(b) all additional Stock from time to time acquired (by purchase, stock dividend
or otherwise) at any time or from time to time after the date hereof by the
Pledgor and any other securities, options or rights received by the Pledgor
pursuant to any reclassification, reorganization, increase or reduction of
capital or stock dividend or in substitution of or in exchange for any of the
Stock so that all of the issued and outstanding capital stock of each Pledged
Entity owned by the Pledgor will continue to be pledged to the Pledgee;
 
(c) the certificates or instruments representing the Stock referred to in
clauses (a) and (b) above; and
 

 
 

--------------------------------------------------------------------------------

 

all dividends, cash, instruments and other property or proceeds, from time to
time received, receivable or otherwise distributed or distributable in respect
of or in exchange for any or all of the Stock referred to in clauses (a) and (b)
above.
 
2. Security for Obligations.  This Agreement is made by the Pledgor for the
benefit of the Secured Creditors to secure:
 
(a) the full and prompt payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of (i) all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of the Credit Parties to the
Bank Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Loan Document and due performance and compliance by the
Credit Parties with the terms of each such Loan Document (the “Loan Document
Obligations”) and (ii) all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of the Credit Parties to the Hedge Bank Creditors, now existing
or hereafter incurred under, arising out of or in connection with the Secured
Hedge Agreements, including, all obligations of any Credit Party under its
Guaranty in respect of the Secured Hedge Agreements (the “Secured Hedge
Agreement Obligations”); (iii) all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of the Credit Parties to the Cash Management Creditors, now
existing or hereafter incurred under, arising out of or in connection with the
Secured Cash Management Agreements, including all obligations of such Grantor
under any Guaranty in respect of the Secured Cash Management Agreements (the
“Cash Management Obligations”), and (iv) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of the Credit Parties to the Nexstar
Creditors, now existing and hereafter incurred under, arising out of or in
connection with the Nexstar Guaranty (the “Nexstar Guaranty Obligations”);
 
(b) any and all sums advanced by the Pledgee in order to preserve the Pledged
Collateral or preserve its security interest in the Pledged Collateral;
 
(c) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities referred to in clauses (a) and (b)
above, so long as an Event of Default (such term, as used in this Agreement
shall in any event include, without limitation, any payment default (after the
expiration of any applicable grace period) of any Obligations (as defined
below)) shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Pledged Collateral, or of any exercise by the Pledgee of its
rights hereunder, together with reasonable attorneys’ fees and court costs; and
 
(d) all amounts paid by any Secured Creditor to which such Secured Creditor has
the right to reimbursement under Section 20 of this Agreement;
 
all such obligations, liabilities, sums and expenses set forth in clauses (a)
through (d) of this Section 3 being collectively called the “Obligations”, it
being acknowledged and agreed that the term Obligations as used herein shall
include all extensions of credit described above and all
 

 
 

--------------------------------------------------------------------------------

 

other Obligations (as defined in the Credit Agreement), whether outstanding on
the date of this Agreement or extended from time to time after the date of this
Agreement.
 
3. Delivery of Pledged Collateral; Uncertificated Ownership Interests.
 
(a) All certificates or instruments representing or evidencing the Pledged
Collateral are simultaneously herewith being delivered to the Pledgee to be held
by or at the direction of the Pledgee pursuant hereto and are to be accompanied
by duly executed instruments of transfer or assignment, and accompanied by
undated stock powers duly executed in blank by the Pledgor (and accompanied by
any transfer tax stamps required in connection with the pledge of Stock, with
signatures appropriately guaranteed to the extent required), or such other
instruments of transfer as are reasonably acceptable to the Pledgee.  The
Pledgee shall have the right, at any time in its reasonable discretion and
without notice to the Pledgor, to (i) transfer to any of its nominees any or all
of the Pledged Collateral, subject only to the revocable rights specified in
Section 8(a) of this Agreement and to applicable law and (ii) if an Event of
Default shall have occurred and be continuing, to register any or all of the
Pledged Collateral in its own name.  In addition, the Pledgee shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.
 
(b) Notwithstanding anything to the contrary contained in clause (a) above, if
any Stock (whether now owned or hereafter acquired) is uncertificated securities
the Pledgor shall promptly notify the Pledgee thereof, and the Pledgor shall
promptly take all actions (at the expense of the Borrower) required to perfect
the security interest of the Pledgee under applicable law (including, in any
event, under Article 8 or 9 of the New York Uniform Commercial Code, if
applicable).  The Pledgor further agrees to take such actions (at the expense of
the Borrower) as the Pledgee reasonably deems necessary or desirable to effect
the foregoing and to permit the Pledgee to exercise any of its rights and
remedies hereunder, and agrees to provide an opinion of counsel (at the expense
of the Borrower) reasonably satisfactory to the Pledgee with respect to any such
pledge of uncertificated securities promptly upon request of the Pledgee.
 
4. Representations and Warranties.  The Pledgor represents and warrants as
follows:
 
(a) All of the shares and interests of Pledged Stock (i) have been duly
authorized and validly issued; (ii) are fully paid and non-assessable; and
(iii) are not subject to any options, warrants, calls, preemptive rights, voting
agreements or commitments of any character whatsoever relating to any of the
Pledged Stock other than any option granted by the Pledgor to the Nexstar
Borrower or any of its Subsidiaries (the “Nexstar Rights”).
 
(b) [He][She] is the sole record and beneficial owner of the Pledged Collateral
pledged by [him][her] hereunder, and has good and marketable title to, free and
clear of any Lien except for (i) the Lien created by this Agreement,
(ii) Permitted Liens, and (iii) the Nexstar Rights.
 

 
 

--------------------------------------------------------------------------------

 

[He][She] owns no other securities or rights to securities of any Pledged Entity
other than the Pledged Stock described in Schedule A, which stock constitutes
one hundred percent (100%) of all issued and outstanding capital stock of each
Pledged Entity.
 
(c) [He][She] has full capacity and legal right to pledge, assign, transfer and
deliver the Pledged Collateral being pledged to the Pledgee as provided herein.
 
(d) This Agreement has been duly executed and delivered by the Pledgor and
constitutes a legal, valid and binding obligation of the Pledgor, enforceable
against the Pledgor in accordance with its terms except as enforcement of
remedies may be limited by applicable bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally, or by equitable
principles of general applicability.
 
(e) The pledge, assignment and delivery to the Pledgee of the Pledged Collateral
pursuant to this Agreement creates a valid and, upon the filing of any UCC-1
financing statements required to be filed under Article 9 of the Uniform
Commercial Code as in effect in any relevant jurisdictions on the date hereof,
perfected first priority security interest in the Pledged Collateral and the
proceeds thereof securing the payment of the Obligations, and subject to no
prior Lien or encumbrance or to any agreement purporting to grant to any third
party a Lien or encumbrance on the property or assets of the Pledgor which would
include the Pledged Collateral (other than Permitted Liens).
 
(f) No consent, authorization, approval, or other action by, and no notice to or
filing with, any Governmental Authority, regulatory body or other Person is
required either (i) for the pledge by the Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by the Pledgor or (ii) for the exercise by the Pledgee of the voting
or other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement (except as may be required (x) in
connection with such disposition by laws affecting the offering and sale of
securities generally and (y) by the Communications Act of 1934, as amended, and
the rules, regulations and policies of the FCC).
 
(g) The execution, delivery and performance of this Agreement is not in conflict
with and does not violate any material instrument or agreement to which the
Pledgor is a party or by which the Pledgor or its property is bound.
 
(h) Other than financing statements in favor of Collateral Agent, there are no
currently effective financing statements under the Uniform Commercial Code
covering any property which is now or hereafter may be included in the Pledged
Collateral.
 
(i) The residence and principal place of business of the Pledgor and the sole
location where the records of the Pledgor with respect to the Pledged Collateral
are kept (other than the corporate minute books of the Borrower) are located at
_______________ ___________________________.  The Borrower’s corporate minute
books are located at Drinker Biddle and Reath LLP, 1500 K Street, NW, Suite
1100, Washington, DC 20005-1209.  Since [Date five years before date of
Agreement], 2006, the Pledgor has not been a resident of any state other than
__________.
 

 
 

--------------------------------------------------------------------------------

 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement regardless of any investigation made by
the Secured Creditors or on their behalf.
 
5. Covenants.  The Pledgor covenants and agrees as follows:
 
(a) The Pledgor will defend the right, title and security interest of the
Pledgee and the Secured Creditors in and to the Pledged Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever.
 
(b) The Pledgor will have like title to and right to pledge any other property
at any time hereafter pledged to the Pledgee as Pledged Collateral hereunder and
will likewise defend the right thereto and security interest therein of the
Pledgee and the Secured Creditors.
 
(c) The Pledgor will take no action which would violate any of the terms of any
Secured Debt Document.
 
(d) The Pledged Stock constitutes, and will at all times hereafter continue to
constitute, in the aggregate, all of the stock, other equity interests and
rights to acquire any equity interests issued by each Pledged Entity.
 
(e) The Pledgor shall not create, and shall not permit any Pledged Entity to
create, any options or rights or other agreements to sell or otherwise transfer,
nor sell or otherwise transfer, stock, or rights to acquire equity interests in
such Pledged Entity, or other equity interests, other than the Nexstar Rights or
pursuant thereto.
 
(f) The Pledgor will not sell, assign, or otherwise dispose of, grant any option
with respect to, or mortgage, pledge, grant a security interest in or otherwise
encumber any of the Pledged Collateral or any interest therein, or suffer any of
the same to exist; and any sale, assignment, option, mortgage, pledge, security
interest or other encumbrance or disposition of any nature whatsoever made in
violation of this covenant shall be a nullity and of no force and effect, and
upon demand of the Pledgee, shall forthwith be canceled or satisfied by an
appropriate instrument in writing, except as permitted by the Credit Agreement.
 
(g) The Pledgor will not, without the prior written consent of the Pledgee,
execute and, until the Lien Termination Date, there will not ever be on file in
any public office, any enforceable financing statement or statements covering
any or all of the Pledged Collateral, except financing statements filed or to be
filed in favor of the Pledgee (or its predecessor or successors, if any) as
secured creditor.
 
(h) The Pledgor shall give the Pledgee prompt notice of any written claim
relating to the Pledged Collateral.  The Pledgor shall deliver to the Pledgee a
copy of each other demand, notice or document received by [him][her] which may
adversely affect the Pledgee’s interest in the Pledged Collateral promptly upon,
but in any event within 10 days after, the Pledgor’s receipt thereof.
 

 
 

--------------------------------------------------------------------------------

 

The Pledgor shall not move [his][her] residence, or such location of records
unless (i) [he][she] shall have given to the Pledgee not less than 30 days prior
written notice of [his][her] intention so to do, clearly describing such new
location and providing such other information in connection therewith as the
Pledgee may reasonably request and (ii) with respect to such new location,
[he][she] shall have taken all action, reasonably satisfactory to the Pledgee
(and at the expense of the Borrower), to maintain the security interest of the
Pledgee in the Pledged Collateral and the priority intended to be granted hereby
at all times fully perfected and in full force and effect.
 
(i) The Pledgor shall not change [his][her] legal name or take up residence in
any jurisdiction unless (i) [he][she] shall have given to the Pledgee not less
than 30 days prior written notice of [his][her] commencing to do so, clearly
describing such new name and the jurisdictions in which such new name shall be
used and providing such other information in connection therewith as the Pledgee
may reasonably request and (ii) with respect to such new name, [he][she] shall
have taken all reasonable action, reasonably satisfactory to the Pledgee, to
maintain the security interest of the Pledgee in the Pledged Collateral intended
to be granted hereby at all times fully perfected and in full force and effect.
 
(j) The Pledgor agrees to authenticate and deliver to the Pledgee such financing
statements, continuations, and amendments, in form reasonably acceptable to the
Pledgee, as the Pledgee may from time to time reasonably request or as are
necessary or desirable in the opinion of the Pledgee to establish and maintain a
valid, enforceable, first-priority, perfected security interest in the Pledged
Collateral as provided herein and the other rights and security contemplated
hereby, all in accordance with the Uniform Commercial Code as enacted in any and
all relevant jurisdictions or any other relevant law.  The Borrower will pay any
applicable filing fees and related expenses.  The Pledgor authorizes the Pledgee
to file any such financing statements, continuations, and amendments without the
signature of the Pledgor.
 
6. Further Assurances; Supplements.
 
(a) The Pledgor agrees that at any time and from time to time (at the expense of
the Borrower), the Pledgor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Pledgee may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral.
 
(b) The Pledgor, at the expense of the Borrower, will defend the title to the
Pledged Collateral and the Liens of the Pledgee thereon against the claim of any
Person and will maintain and preserve such Liens and the priority of such Liens
until the Lien Termination Date.
 
(c) The Pledgor will, upon obtaining any additional Stock in any Pledged Entity,
pledge all such Stock (and certificates or instruments representing capital
securities) and promptly (and in any event within three Business Days) deliver
to the Pledgee a Supplement to Pledge Agreement, duly executed by the Pledgor,
in
 

 
 

--------------------------------------------------------------------------------

 

substantially the form of Annex A hereto (a “Supplement to Pledge Agreement”),
identifying the additional Stock which is pledged pursuant to Section 2(b) of
this Agreement.
 
(d) The Pledgor hereby authorizes the Pledgee to attach each Supplement to
Pledge Agreement to this Agreement and agrees that all Stock listed on any
Supplement to Pledge Agreement (including any schedule(s) thereto) delivered to
the Pledgee shall for all purposes hereunder constitute Pledged Collateral.
 
(e) The Pledgor will, at the request of the Pledgee and at the expense of the
Borrower, deliver an opinion of counsel, in form and substance reasonably
satisfactory to the Pledgee, as to the validity and perfection of the security
interest granted in the Pledged Collateral identified in any Supplement to
Pledge Agreement (including any schedule(s) thereto) and the proceeds thereof.
 
7. Voting Rights; Dividends.
 
(a) So long as no Event of Default under the Credit Agreement or Notified
Acceleration Event shall have occurred and be continuing (and, in the case of
Section 8(a)(i) below, until written notice from the Pledgee, acting at the
direction of the Majority Lenders, to the Pledgor):
 
(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof;
provided that no vote shall be cast or any consent, waiver or ratification given
or any action taken which would violate, result in breach of any covenant
contained in, or be inconsistent with any of the terms of this Agreement, any
Secured Debt Document, or which would have the effect of materially impairing
the value of the Pledged Collateral or any part thereof or the position or
interests of the Pledgee, acting at the direction of the Majority Lenders, or
any Secured Creditor.  All such rights of the Pledgor to vote and to give
consents, waivers and ratifications shall cease in case an Event of Default
shall occur and be continuing and, except in the case of a Bankruptcy Default
with respect to the Pledgor, the Pledgee, acting at the direction of the
Majority Lenders, shall have notified the Pledgor of such cessation, and the
Pledgee shall have exercised its rights under Section 15 of this Agreement.
 
(ii) All cash dividends payable in respect of the Pledged Stock shall be paid to
the Pledgor, provided that all dividends payable in respect of the Pledged Stock
which are determined by the Pledgee to represent in whole or in part an
extraordinary, liquidating or other distribution in return of capital, to the
extent so determined to represent an extraordinary, liquidating or other
distribution in return of capital, shall be paid to the Pledgee and retained by
it as part of the Pledged Collateral (unless such cash dividends are applied to
repay the Obligations pursuant to Section 15 of this Agreement).  The Pledgee
shall also be entitled to receive directly, and to retain as part of the Pledged
Collateral:
 

 
 

--------------------------------------------------------------------------------

 

(x)           all other property (other than cash) paid or distributed by way of
dividend or distribution, as the case may be, in respect of the Pledged Stock;
 
(y)           all other property which may be paid in respect of the Pledged
Collateral by reason of any consolidation, merger, conveyance of assets,
liquidation or similar corporate reorganization; and
 
(z)           all other or additional stock or other securities or property
(including cash) paid or distributed in respect of the Pledged Collateral by way
of stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement.
 
(b) Upon the occurrence and during the continuation of an Event of Default under
the Credit Agreement or of a Notified Acceleration Event:
 
(i) All rights of the Pledgor to exercise the voting and other consensual rights
which [he][she] would otherwise be entitled to exercise pursuant to
Section 8(a)(i) above shall cease upon written notice from the Pledgee to the
Pledgor (except that no such notice shall be required in the case of a
Bankruptcy Default with respect to the Pledgor), and all such rights shall
thereupon become vested in the Pledgee (acting at the direction of the Majority
Lenders) who shall thereupon have the sole right to exercise such voting and
other consensual rights during such continuance.
 
(ii) All rights of the Pledgor to receive the dividends, payments and other
distributions which [he][she] would otherwise be authorized to receive and
retain pursuant to Section 8(a)(ii) above shall cease upon written notice from
the Pledgee to the Pledgor (except that no such notice shall be required in the
case of a Bankruptcy Default with respect to the Pledgor) and all such rights
shall thereupon become vested in the Pledgee (acting at the direction of the
Majority Lenders) who shall thereupon have the sole right to receive and hold as
Pledged Collateral such dividends, payments and other distributions during such
continuance.
 
(iii) All dividends, payments and other distributions which are received by the
Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b) shall
be received in trust for the benefit of the Pledgee (acting at the direction of
the Majority Lenders), shall be segregated from other funds of such Pledgor and
shall be forthwith paid over to the Pledgee as Pledged Collateral in the same
form as so received (with any necessary endorsement).
 
(c) In order to permit the Pledgee (acting at the direction of the Majority
Lenders) to exercise the voting and other rights which it may be entitled to
exercise pursuant to Section 8(b)(i) above, and to receive all dividends,
payments and distributions which it may be entitled to receive under
Section 8(b)(ii) above, the Pledgor shall, if necessary, upon written notice
from the Pledgee, from time to time execute and deliver to the Pledgee
appropriate proxies, dividend payment orders and other instruments as the
Pledgee (acting at the direction of the Majority Lenders) may reasonably
request.
 

 
 

--------------------------------------------------------------------------------

 

Transfers and Other Liens; Additional Securities.
 
(d) The Pledgor agrees that [he][she] will not (i) sell, assign or transfer or
otherwise dispose of, or grant any option or warrant with respect to, any of the
Pledged Collateral, except any Disposition, which, if the Pledged Collateral
were an asset of the Borrower, would be permitted by Section 7.03 of the Credit
Agreement or (ii) create or permit to exist any Lien, security interest, or
other charge or encumbrance upon or with respect to any of the Pledged
Collateral, except (x) for the Lien in favor of the Pledgee under this
Agreement, and (y) any Lien, which, if the Pledged Collateral were an asset of
the Borrower, would be permitted by Section 7.02 of the Credit Agreement.
 
(e) The Pledgor agrees that [he][she] will, to the extent possible, cause any
Pledged Entity not to issue any stock or other securities in addition to or in
substitution for the Pledged Collateral except to the Pledgor under this
Agreement.
 
8. PLEDGEE APPOINTED ATTORNEY-IN-FACT.  THE PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE PLEDGEE AS THE PLEDGOR’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF THE PLEDGOR AND
IN THE NAME OF THE PLEDGOR OR OTHERWISE, FROM TIME TO TIME IN THE PLEDGEE’S
REASONABLE DISCRETION FOR THE SOLE AND EXCLUSIVE PURPOSE OF CARRYING OUT THE
TERMS OF THIS AGREEMENT, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, TO TAKE
ANY ACTION AND TO EXECUTE ANY DOCUMENT OR INSTRUMENT WHICH THE PLEDGEE MAY DEEM
REASONABLY NECESSARY OR ADVISABLE, INCLUDING, WITHOUT LIMITATION, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT OR NOTIFIED
ACCELERATION EVENT, TO RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS MADE PAYABLE
TO THE PLEDGOR REPRESENTING ANY DIVIDEND, INTEREST OR PRINCIPAL PAYMENT OR OTHER
DISTRIBUTION IN RESPECT OF THE PLEDGED COLLATERAL OR ANY PART THEREOF AND TO
GIVE FULL DISCHARGE FOR THE SAME.
 
9. Pledgee May Perform.  If the Pledgor fails to perform any agreement contained
herein, the Pledgee may, upon prior notice to the Pledgor (other than in
connection with a Bankruptcy Default) but shall not be obligated to, itself
perform, or cause performance of, such agreement, and the reasonable expenses of
the Pledgee incurred in connection therewith shall constitute Obligations
hereunder.
 
10. The Pledgee as Collateral Agent.  The Pledgee will hold in accordance with
this Agreement all items of the Pledged Collateral at any time received under
this Agreement.  It is expressly understood and agreed that the obligations of
the Pledgee as holder of the Pledged Collateral and interests therein and with
respect to the disposition thereof, and otherwise under this Agreement, are only
those expressly set forth in this Agreement.  The Pledgee shall act hereunder on
the terms and conditions set forth in Article X of the Credit Agreement.
 
11. Appointment of Subagents; Endorsements.  The Pledgee shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Pledged
 

 
 

--------------------------------------------------------------------------------

 

Collateral, which may be held (in the discretion of the Pledgee) in the name of
the Pledgor, endorsed or assigned in blank or in favor of the Pledgee or any
nominee or nominees of the Pledgee or a sub-agent appointed by the Pledgee.  The
Pledgee agrees to promptly notify the Pledgor after the appointment of any
sub-agent, provided however that the failure to give notice shall not affect the
validity of such appointment.
 
12. Reasonable Care.  The Pledgee shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if the Pledged Collateral is accorded treatment substantially equal to that
which the Pledgee accords its own property of a similar nature, it being
understood that neither the Pledgee nor any other Secured Creditor shall have
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not the Pledgee or any other Secured Creditor has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.
 
13. Remedies Upon Default.
 
(a) If any Event of Default, Bankruptcy Default or Notified Acceleration Event
shall have occurred and be continuing, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement
or any other Secured Debt Document or by law) for the protection and enforcement
of its rights in respect of the Pledged Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code, and the Pledgee shall be entitled, without
limitation, to exercise any or all of the following rights, which the Pledgor
hereby agrees to be commercially reasonable:
 
(i) to sell without notice except as specified below, the Pledged Collateral or
any part thereof in one or more parcels at a public or private sale, at any
exchange, broker’s board or at any of the Pledgee’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Pledgee
may deem commercially reasonable;
 
(ii) to receive all amounts payable in respect of the Pledged Collateral
otherwise payable under Section 8(a) hereof to the Pledgor;
 
(iii) to transfer all or any part of the Pledged Collateral into the Pledgee’s
name or the name of its nominee or nominees (the Pledgee agrees to promptly
notify the Pledgor after such transfer, provided, however, that the failure to
give such notice shall not affect the validity of such transfer); and
 
(iv) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Pledged Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
the Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on
 

 
 

--------------------------------------------------------------------------------

 

such terms as the Pledgee in its absolute discretion may determine; provided
that at least 10 days notice of the time and place of any such sale shall be
given to the Pledgor.  The Pledgee shall not be obligated to make such sale of
the Pledged Collateral regardless of whether any such notice of sale has
theretofore been given.  Each purchaser at any such sale shall hold the property
so sold absolutely free from any claim or right on the part of the Pledgor, and
the Pledgor hereby waives and releases to the fullest extent not prohibited by
law any right or equity of redemption with respect to the Pledged Collateral,
whether before or after sale hereunder, all rights, if any, of marshaling the
Pledged Collateral and any other security for the Obligations or otherwise, and
all rights, if any, of stay and/or appraisal which [he][she] now has or may at
any time in the future have under rule of law or statute now existing or
hereafter enacted.  At any such sale, unless prohibited by applicable law, the
Pledgee on behalf of the Secured Creditors may bid for and purchase all or any
part of the Pledged Collateral so sold free from any such right or equity of
redemption.  Neither the Pledgee nor any other Secured Creditor shall be liable
for failure to collect or realize upon any or all of the Pledged Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto.
 
(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Pledged Collateral pursuant to this Section 15, and
such Pledged Collateral or the part thereof to be sold shall not, in the
reasonable opinion of the Pledgee, be effectively registered pursuant to the
Securities Act of 1933, as amended (or any similar statute then in effect) (the
“Act”), the Pledgee may, in its sole and absolute discretion, sell such Pledged
Collateral or part thereof by private sale in such manner and under such
circumstances as Pledgee may deem necessary or advisable in order that such sale
may legally be effected without such registration.  Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion, (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Act, (ii) may
approach and negotiate with a single possible purchaser to effect such sale and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Pledged Collateral or part thereof.  In
the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price which
the Pledgee may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.  The
Pledgor acknowledges that any such private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall, to
the extent not prohibited by applicable law, be deemed to have been made in a
commercially reasonable manner.
 
(c) The Pledgor acknowledges that notwithstanding the legal availability of a
private sale or a sale subject to the restrictions described above in clause (b)
of this Section 15, the Pledgee may, in its discretion, elect to register any or
all the Pledged Collateral under the Act (or any applicable state securities
law) in accordance with its rights hereunder; however, the Pledgee shall be
under no obligation to exercise such right or to delay a sale of any of the
Pledged Collateral for the period of time necessary to
 

 
 

--------------------------------------------------------------------------------

 

permit the registrant to register such securities for public sale under the Act,
or under applicable state securities laws, even if the registrant would agree to
do so.
 
(d) If the Pledgee determines to exercise its right to sell any or all of the
Pledged Collateral, upon written request, the Pledgor shall, from time to time,
furnish to the Pledgee all such information as the Pledgee may reasonably
request in order to determine the number of shares of Stock and other
instruments included in the Pledged Collateral which may be sold by the Pledgee
in exempt transactions under the Act and rules of the Securities and Exchange
Commission (the “SEC”) thereunder, as the same are from time to time in effect.
 
14. Registration and Related Rights.
 
(a) If an Event of Default shall have occurred and be continuing and the Pledgor
shall have received from the Pledgee a written request or requests that the
Pledgor cause any registration, qualification or compliance under any Federal or
state securities law or laws to be effected with respect to all or any part of
the Pledged Stock, the Pledgor as soon as practicable (at the expense of the
Borrower) will use [his][her] reasonable best efforts to cause such registration
to be effected (and be kept effective) and will use [his][her] reasonable best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Pledged Stock, including, without limitation, registration
under the Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with any other governmental requirements; provided that
the Pledgee shall furnish to the Pledgor such information regarding the Pledgee
as the Pledgor may reasonably request in writing and as shall be required in
connection with any such registration, qualification or compliance.  The Pledgor
will cause the Pledgee to be kept reasonably advised in writing as to the
progress of each such registration, qualification or compliance and as to the
completion thereof, will furnish to the Pledgee such number of prospectuses,
offering circulars and other documents incident thereto as the Pledgee from time
to time may reasonably request, and will indemnify, to the extent not prohibited
by law, the Pledgee and all others participating in the distribution of such
Pledged Stock, against all claims, losses, damages or liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to the Pledgor or the
issuer of such Pledged Stock by the Pledgee expressly for use therein.
 
(b) Without limitation of the foregoing, if, at any time when the Pledgee in its
sole reasonable discretion determines, following the occurrence and during the
continuation of an Event of Default, Bankruptcy Default or Notified Acceleration
Event, that, in connection with any actual or contemplated exercise of its
rights to sell the whole or any part of the Pledged Collateral hereunder, it is
necessary or advisable to effect a public registration of all or part of the
Pledged Collateral pursuant to the Act, the Pledgor
 

 
 

--------------------------------------------------------------------------------

 

shall use [his][her] reasonable best efforts, in an expeditious manner, to cause
any issuer of any Pledged Collateral to:
 
(i) prepare and file with the SEC a registration statement with respect to the
Pledged Collateral and use its best efforts to cause such registration statement
to become and remain effective;
 
(ii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Pledged Collateral covered by such registration statement whenever the Pledgee
shall desire to sell or otherwise dispose of the Pledged Collateral;
 
(iii) furnish to the Pledgee such numbers of copies of a prospectus and a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as the Pledgee may reasonably request in order to facilitate the
public sale or other disposition of the Pledged Collateral by the Pledgee;
 
(iv) use reasonable best efforts to register or qualify the Pledged Collateral
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States of America as the Pledgee
shall request, and do such other reasonable acts and things as may be required
of it to enable the Pledgee to consummate the public sale or other disposition
in such jurisdictions of the Pledged Collateral by the Pledgee; and
 
(v) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable an earnings statement which shall satisfy the provisions
of Section 11(a) of the Act.
 
(c) The Pledgor acknowledges the impossibility of ascertaining the amount of
damages which would be suffered by the Pledgee and the Secured Creditors by
reason of the failure by the Pledgor to perform any of the covenants contained
in this Section 16 and, consequently, agrees that, if the Pledgor shall fail to
perform any of such covenants, the Pledgee shall be entitled, to the extent,
permitted by applicable law, to specific performance.
 
15. Decisions Relating to Exercise of Remedies and Other Matters.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Agreement and the other Loan Documents, any Secured Hedge Agreement, any
Secured Cash Management Agreement, or the Nexstar Guaranty, the Pledgee may
exercise, and at the request of the Majority Lenders shall exercise or refrain
from exercising, all rights and remedies hereunder and provided by law, which
remedies are cumulative and not exclusive.
 

 
 

--------------------------------------------------------------------------------

 

By acceptance of the benefit of the security interests granted pursuant to this
Agreement in the Pledged Collateral, and notwithstanding anything to the
contrary contained in this Agreement, the other Loan Documents, any Secured
Hedge Agreement, any Secured Cash Management Agreement or the Nexstar Guaranty,
the Hedge Bank Creditors, the Cash Management Creditors and the Nexstar
Creditors hereby agree to the terms and conditions set forth in Section 9.11 of
the Credit Agreement, and hereby acknowledge that they have no rights to direct
the Pledgee to act or refrain from acting with respect to the Pledged
Collateral, and hereby acknowledge that the Pledgee shall hold the Pledged
Collateral (to the extent such Pledged Collateral is evidenced by certificates,
notes or other instruments delivered to it) for itself and the pro rata benefit
of the Secured Creditors, subject to the terms and conditions hereof, solely for
the purpose of providing them with a pari passu security interest in the Pledged
Collateral (subject to the terms and conditions set forth herein).  In any
proceeding under the Bankruptcy Code or any other Federal or state bankruptcy,
insolvency, receivership or similar law and prior to any vote in any such
proceeding, the Hedge Bank Creditors, the Cash Management Creditors and the
Nexstar Creditors shall abstain from any such vote which is taken on a committee
of secured creditors or otherwise affects the disposition of the Pledged
Collateral.
 
16. Application of Proceeds.
 
(a) All monies collected by the Pledgee upon any sale or other disposition of
the Pledged Collateral, through enforcement, realization hereunder or otherwise,
together with all other monies received by the Pledgee hereunder, shall be
applied as follows:
 
(i) first, to the payment of all Obligations owing to the Pledgee of the type
described in paragraphs (b) and (c) contained in Section 3 hereof;
 
(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Primary Obligations (as
defined in paragraph (b) below) shall be paid to the Secured Creditors as
provided in Section 18(e), with each Secured Creditor receiving an amount equal
to its outstanding Primary Obligations or, if the proceeds are insufficient to
pay in full all such Primary Obligations, its Pro Rata Share (as defined in
paragraph (b) below) of the amount remaining to be distributed;
 
(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations (as defined in paragraph (b) below) shall be paid to the Secured
Creditors as provided in Section 18(e), with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and
 
(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 27 hereof, to the Pledgor or to whomever may
be lawfully entitled to receive such surplus.
 

 
 

--------------------------------------------------------------------------------

 

As used in this Section 18, (i) ”Pro Rata Share” means, when calculating a
Secured Creditor’s portion of any distribution or amount, that amount (expressed
as a percentage) equal to a fraction, the numerator of which is the then unpaid
amount of such Secured Creditor’s Primary Obligations or Secondary Obligations,
as the case may be, and the denominator of which is the then outstanding amount
of all Primary Obligations or Secondary Obligations, as the case may be;
(ii) ”Primary Obligations” means (x) in the case of the Loan Document
Obligations, all principal of, and interest on, all Loans, all L/C Obligations
(together with all interest accrued thereon) and all fees payable pursuant to
the Loan Documents, (y) in the case of the Secured Hedge Agreement Obligations,
all amounts due under the Secured Hedge Agreements (other than indemnities, fees
(including, without limitation, attorneys’ fees) and similar obligations and
liabilities), and (z) all obligations and liabilities of the Credit Parties to
the Nexstar Creditors, now existing and hereafter incurred under, arising out of
or in connection with the Nexstar Guaranty; and (iii) ”Secondary Obligations”
means all Obligations other than Primary Obligations.
 
(b) When payments to the Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 18 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction, the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.
 
(c) Each of the Secured Creditors agrees and acknowledges that if the Bank
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and L/C
Obligations with respect to such Letters of Credit have been paid in full), such
amounts shall be paid to the Administrative Agent under the Credit Agreement and
held by it, for the equal and ratable benefit of the Bank Creditors, as cash
security for the repayment of Obligations owing to the Bank Creditors as
such.  If any amounts are held as cash security pursuant to the immediately
preceding sentence, then upon the termination of all outstanding Letters of
Credit, and after the application of all such cash security to the repayment of
all Obligations owing to the Bank Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Pledgee
for distribution in accordance with Section 18(a) hereof.
 
(d) Except as set forth in Section 18(d) hereof, all payments required to be
made hereunder shall be made (i) if to the Bank Creditors, to the Administrative
Agent under the Credit Agreement for the account of the Bank Creditors, and
(ii) if to the other
 

 
 

--------------------------------------------------------------------------------

 

Secured Creditors, to the trustee, paying agent or other similar representative
(each a “Representative”) for the other Secured Creditors or, in the absence of
such a Representative, directly to the other Secured Creditors.
 
(e) For purposes of applying payments received in accordance with this
Section 18, (i) the Pledgee shall determine the unpaid Primary Obligations and
the other Loan Document Obligations owed to the Bank Creditors and (ii) the
Pledgee may rely on (x) any Hedge Bank Creditor to determine the unpaid Primary
Obligations and other Secured Hedge Agreement Obligations owed to such Hedge
Bank Creditor and (y) any Nexstar Creditor to determine the unpaid Primary
Obligations and other Nexstar Guaranty Obligations owed to such Nexstar
Creditor.
 
(f) Notwithstanding any provision of this Agreement to the contrary, amounts
received pursuant to this Agreement (i) by the Bank Creditors or the Collateral
Agent, Administrative Agent or any other Person for the account or benefit of
any Bank Creditor shall be payable to the Bank Creditors in accordance with the
Credit Agreement, and (ii) by the Nexstar Creditors or the Collateral Agent,
Administrative Agent (as defined in the Nexstar Credit Agreement) or any other
Person for the account or benefit of the Nexstar Creditors shall be payable to
the Nexstar Creditors in accordance with the Nexstar Credit Agreement.
 
17. Purchasers of Pledged Collateral.  Upon any sale of any Pledged Collateral
by the Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Pledged Collateral so sold, and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to the Pledgee or such officer or be answerable in any way for
the misapplication or nonapplication thereof.
 
18. Expenses.  The Pledgor shall upon demand use [his][her] best efforts to
cause the Borrower to pay to the Pledgee the amount of any and all reasonable
expenses and the reasonable fees and expenses of its counsel (including, without
duplication, the allocated cost of staff counsel) and of any experts and agents,
which the Pledgee may incur in connection with (a) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Pledged Collateral; (b) the exercise or enforcement of any of the rights of the
Pledgee or any other Secured Creditor hereunder; or (c) the failure by the
Pledgor to perform or observe any of the provisions hereof.
 
19. Notices.  All notices, requests and other communications hereunder shall be
in writing (including, unless the context expressly otherwise provides,
facsimile transmission) and be mailed, transmitted by facsimile, or delivered:
 
(a) if to the Pledgor, to the address specified for notices on the applicable
signature page hereof;
 

 
 

--------------------------------------------------------------------------------

 

    if to the Pledgee, at:
 
    Bank of America, N.A., as Collateral Agent
    901 Main Street, 14th Floor
    Dallas, Texas  75202
    MC TX1-492-14-11
    Attention:  Antonikia L. Thomas
    Tel:  (214) 209-1569
    Fax:  (877) 206-8432
 
(b) if to any Lender (other than the Pledgee), at such address or facsimile
number as such Lender shall have specified in the Credit Agreement;
 
(c) if to any Hedge Bank Creditor, at such address or facsimile number as such
Hedge Bank Creditor shall have specified in writing to the Pledgor and the
Pledgee;
 
(d) if to any Cash Management Creditor, at such address or facsimile number as
such Cash Management Creditor shall have specified in writing to each Pledgor
and the Pledgee;
 
(e) if to any Nexstar Creditor, at such address or facsimile number as such
Nexstar Creditor shall have specified in writing to the Pledgor and the Pledgee;
 
(f) or at such address or facsimile number as shall have been furnished in
writing by any Person described above to the party giving such notice or making
such request or other communication hereunder.
 
20. No Waiver.  No delay on the part of the Pledgee or any other Secured
Creditor in exercising or enforcing any power of sale, Lien, option or other
right hereunder, and no notice or demand which may be given to or made upon the
Pledgor by the Pledgee or any other Secured Creditor with respect to any power
of sale, Lien, option or other right hereunder, shall constitute a waiver
thereof, or limit or impair the right of the Pledgee or any other Secured
Creditor to take any action or to exercise any power of sale, Lien, option, or
any other right hereunder, without notice or demand (except as expressly set
forth in this Agreement or to the extent required by law) or prejudice the
rights of the Pledgee or any other Secured Creditor hereunder or the rights of
the Pledgee or any other Secured Creditor under any of the other Secured Debt
Documents as against the Pledgor in any respect.
 
21. Amendments.  No amendment or waiver of any provision of this Agreement, nor
consent to any departure by the Pledgor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Pledgee (with
the consent of the Majority Lenders or, to the extent required by
Section 11.01(a)(i) of the Credit Agreement, with the consent of each of the
Lenders and the Borrower), and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such change, waiver, modification or variance shall
be made to Section 18 hereof or this Section 23 without the consent of each
Secured Creditor adversely affected thereby, and provided further, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall
 

 
 

--------------------------------------------------------------------------------

 

require the written consent of the Requisite Creditors of such Class of Secured
Creditors.  No delay on the part of the Pledgee in exercising any of its rights,
remedies, powers and privileges hereunder or partial or single exercise thereof,
shall constitute a waiver thereof.  No notice to or demand on the Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other or further action in any circumstances without notice or demand.
 
22. Pledgor’s Obligations Absolute.  The obligations of the Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation:
 
(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Debt Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;
 
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement;
 
(c) any furnishing of any additional security to the Pledgee or its assignee or
any acceptance thereof or any release of any security by the Pledgee or its
assignee;
 
(d) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
 
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Credit Party,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not the Pledgor shall have
notice or knowledge of any of the foregoing.
 
23. Continuing Security Interest.  This Agreement shall create a continuing
first priority security interest in the Pledged Collateral, and shall (a) remain
in full force and effect until the Lien Termination Date; (b) continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by the obligee of the Obligations, all as though such payment or performance had
not been made; (c) be binding upon the Pledgor, [his][her] successors and
assigns; and (d) inure, together with the rights and remedies of the Pledgee
hereunder, to the benefit of the Secured Creditors and their respective
successors, transferees and assigns.  Upon the occurrence of the Lien
Termination Date, the Pledgor shall be entitled to the return, upon his request
and at the Borrower’s expense and without recourse, representation or warranty,
of such of the Pledged Collateral as shall not have been sold or otherwise
applied pursuant to the terms hereof.
 

 
 

--------------------------------------------------------------------------------

 

Actions Requiring FCC Approval.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, or any
of the documents executed pursuant hereto, the Pledgee will not take any action
pursuant to this Agreement, or any such documents, which would constitute or
result in any assignment of any FCC license or any transfer of control of the
holder of any FCC license if such assignment of such license or such transfer of
control would require under then existing law (including the Communications Act
or the written policies, rules and regulations promulgated by the FCC), the
prior approval of the FCC, without first obtaining such approval.  In connection
with this Section 26(a), the Pledgee shall be entitled to rely upon the advice
of FCC counsel of the Pledgee’s choice with respect to such assignment or
transfer whether or not the advice rendered is ultimately determined to have
been accurate.
 
(b) If an Event of Default shall have occurred and be continuing, the Pledgor
shall take any action that the Pledgee may request in the exercise of its rights
and remedies under this Agreement in order to transfer or assign the Pledged
Collateral to the Pledgee or to such one or more third parties as the Pledgee
may designate, or to a combination of the foregoing.  To enforce the provisions
of this Section 26, after an Event of Default shall have occurred and be
continuing, the Pledgee is empowered to seek from the FCC and any other
Governmental Authority, to the extent required, consent to or approval of any
involuntary assignment or transfer of control of any entity whose Pledged
Collateral is subject to this Agreement for the purpose of seeking a bona fide
purchaser to whom the Pledged Collateral will be assigned and control will
ultimately be transferred.  The Pledgor agrees to cooperate with any such
purchaser and with the Pledgee in the preparation, execution and filing of any
applications and other documents and providing any information that may be
necessary or helpful in obtaining the FCC’s consent to the assignment to such
purchaser of the Pledged Collateral.  The Pledgor hereby agrees to consent to
any such involuntary transfer of control upon the request of the Pledgee after
and during the continuation of an Event of Default and, without limiting any
rights of the Pledgee under this Agreement, to authorize the Pledgee to nominate
a trustee or receiver to assume control of the Pledged Collateral, subject only
to required judicial, FCC or other consent required by any Governmental
Authority, in order to effectuate the transactions contemplated in this
Section 26.  Such trustee or receiver shall have all the rights and powers as
provided to it by law or court order, or to the Pledgee under this
Agreement.  The Pledgor shall cooperate fully in obtaining the consent of the
FCC and the approval or consent of each other Governmental Authority required to
effectuate the foregoing.
 
(c) The Pledgor shall use [his][her] best efforts to assist in obtaining consent
or approval of the FCC and any other Governmental Authority, if required, for
any action or transactions contemplated by this Agreement, including, without
limitation, the preparation, execution and filing with the FCC of the
transferor’s or assignor’s portion of any application or applications for
consent to the transfer of control or assignment necessary or appropriate under
the FCC’s rules and regulations for approval of the transfer or assignment of
any portion of the Pledged Collateral.
 

 
 

--------------------------------------------------------------------------------

 

The Pledgor hereby acknowledges and agrees that the Pledged Collateral is a
unique asset and that a violation of the Pledgor’s covenant to cooperate with
respect to any regulatory consents would result in irreparable harm to the
Pledgee for which monetary damages are not readily ascertainable.  The Pledgor
further agrees that, because of the unique nature of [his][her] undertakings in
this Section 26, the same may be specifically enforced, and [he][she] hereby
waives, and agrees to waive, any claim or defense that the Pledgee would have an
adequate remedy at law for the breach of such undertakings.
 
(d) Without limiting the obligations of the Pledgor hereunder in any respect,
the Pledgor further agrees that if the Pledgor, upon or after the occurrence of
an Event of Default, should fail or refuse to execute any application or other
document necessary or appropriate to obtain any governmental consent necessary
or appropriate for the exercise of any right of the Pledgee hereunder, the
Pledgor agrees that such application or other document may be executed on the
Pledgor’s behalf by the clerk or other representative of any court or other
forum in any competent jurisdiction without notice to the Pledgor pursuant to an
order of such court or forum.
 
24. Termination; Release.
 
(a) It is expressly acknowledged and agreed that the Liens and security
interests granted under this Agreement for the benefit of the Secured Creditors
(i) prior to the Lien Termination Date, (x) shall be released by the Pledgee,
without the necessity of the consent of any Secured Creditor, upon the
consummation of any transaction permitted by Section 7.03 of the Credit
Agreement (including as permitted pursuant to any amendment or waiver to
Section 7.03 in accordance with the terms of the Credit Agreement), but in each
case only with respect to that portion of the Pledged Collateral subject to such
transaction and not including the proceeds thereof, and (y) may be released by
the Pledgee, with the consent of the Majority Lenders or, to the extent required
by Section 11.01(a)(i) of the Credit Agreement, with the consent of each of the
Lenders, with respect to all or any portion of the Pledged Collateral and
(ii) shall be released on the Lien Termination Date with respect to all of the
Pledged Collateral pursuant to paragraph (b) of this Section 27.  Upon any
release of the type described in the immediately preceding sentence, the Pledgee
shall, at the request of the Pledgor and at the expense of the Borrower, release
the Pledged Collateral being released and execute and deliver to the Pledgor
such instrument or instruments acknowledging the release of such Pledged
Collateral from this Agreement as reasonably requested by the Pledgor, and will
duly assign, transfer and deliver to the Pledgor (without recourse and without
any representation or warranty) such of the Pledged Collateral that is to be
released as described above and is in the possession of the Pledgee.
 
(b) Following the Lien Termination Date, this Agreement shall terminate, and the
Pledgee, at the request of the Pledgor and at the expense of the Borrower, will
execute and deliver to the Pledgor such instrument or instruments acknowledging
the satisfaction and termination of this Agreement as reasonably requested by
the Pledgor, and will duly assign, transfer and deliver to the Pledgor (without
recourse and without any representation or warranty) such of the Pledged
Collateral as may be in the possession of the Pledgee and has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee hereunder.
 

 
 

--------------------------------------------------------------------------------

 

At any time that the Pledgor desires that Pledged Collateral be released as
provided in the foregoing Section 27(a) or (b), [he][she] shall, upon the
request of the Pledgee, deliver to the Pledgee a certificate signed by the
Pledgor stating that the release of the respective Pledged Collateral is
permitted pursuant to Section 27(a) or (b), as the case may be.
 
(c) The Pledgee shall have no liability whatsoever to any Secured Creditor as a
result of any release of any Pledged Collateral by it in accordance with this
Section 27.
 
25. Severability.  If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.
 
26. WAIVER OF JURY TRIAL.  THE PLEDGOR HEREBY WAIVES ANY RIGHT [HE][SHE] MAY
HAVE TO A JURY TRIAL IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATED IN ANY WAY TO THIS AGREEMENT.
 
27. GOVERNING LAW.  THIS AGREEMENT IS ENTERED INTO PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION GOVERN PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY
INTEREST GRANTED PURSUANT TO THIS AGREEMENT).
 
28. Obligations of Pledgor.  Notwithstanding anything to the contrary which may
be stated or implied in this Agreement, (a) no Person shall have recourse
against any asset, property or right of the Pledgor, other than the Pledged
Collateral, by virtue of this Agreement or any other Loan Document, and (b) the
Pledgor will not be required to expend any funds or incur any expense or
monetary obligation or to take any action which would require [him][her] to
expend any funds or incur any expense or monetary obligation.
 
29. Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterpart originals executed
by all the parties hereto shall be delivered to the Pledgee, and a copy thereof
shall be furnished to the Borrower or the Pledgor promptly upon request
therefor.
 
30. Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
 
31. Liability Limitations.  Notwithstanding anything in this Agreement to the
contrary, the obligations of the Pledgor under this Agreement shall be limited
to a maximum aggregate amount equal to the largest amount that would not render
the Pledgor’s obligations hereunder subject to avoidance as a fraudulent
transfer or fraudulent conveyance under
 

 
 

--------------------------------------------------------------------------------

 

Section 548 of Title 11 of the United States Code or any applicable provisions
of comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of the Pledgor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of the Pledgor in respect of Indebtedness to
the Borrower or any Subsidiary or Affiliate of the Borrower to the extent that
such Indebtedness would be discharged in an amount equal to the amount paid by
the Pledgor hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, reimbursement or contribution of the Pledgor pursuant
to (a) applicable law, or (b) any agreement providing for rights of subrogation,
reimbursement or contribution in favor of the Pledgor, or for an equitable
allocation among the Pledgor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.
 
32. No Subrogation.  Notwithstanding any foreclosure or other realization upon
any Pledged Collateral, the Pledgor shall not be entitled to be subrogated to
any of the rights of any Secured Creditor against the Borrower or any other
Person or guarantee or right of offset held by any Secured Creditor of the
payment of the Obligations, nor shall the Pledgor seek or be entitled to any
reimbursement or contribution from the Borrower, or any other Person in respect
of foreclosure of other realization upon any Pledged Collateral, until all
amounts owing to the Secured Creditors by the Borrower on account of the
Obligations are indefeasibly paid in full in cash.  If any amount shall be paid
to the Pledgor on account of the subrogation rights at any time when all of the
Obligations have not been indefeasibly paid in full in cash, such amount shall
be held by the Pledgor in trust for the Secured Creditors, segregated from other
funds of the Pledgor, and shall, immediately upon receipt by the Pledgor, be
turned over to the Pledgee in the exact form received by the Pledgor (duly
endorsed by the Pledgor to the Pledgee, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Pledgee may
determine.
 
33. 2010 Intercreditor Agreement.  It is a condition precedent to the
effectiveness of this Agreement that the Pledgor shall have executed and
delivered to the Pledgee a Grantor Joinder (as defined in the 2010 Intercreditor
Agreement).
 
34. Existing Pledge Agreement.  The Pledgor acknowledges that the Pledged
Collateral and all other property described in Section 2 are subject to the
prior security interest, pledge and assignment granted pursuant to the Existing
Pledge Agreement to the Pledgee and agrees that the Pledgor has obtained its
interest in the Pledged Collateral and all other property described in Section 2
subject to such security interest, pledge and assignment.  This Agreement is not
intended as, and shall not be construed as, a release or novation of any Lien
granted pursuant to the Existing Pledge Agreement.
 
[Remainder of page is intentionally left blank; signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered as of the date first above written.
 
Pledgor:
 
                 
                 
 
Address:
                 
                 

 
with a copy to:
 
Howard Liberman
Drinker Biddle & Reath LLP
1500 K St. NW
Suite 1100
Washington, D.C. 20005
Telephone:  (202) 842-8843
Facsimile:  (202) 842-8465
 

 
 

--------------------------------------------------------------------------------

 

Pledgee:
 
BANK OF AMERICA, N.A.,
  as Collateral Agent
 
By:              
 
Print Name:              
 
Print Title:              

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
TO
 
PLEDGE AGREEMENT (________)
 
DESCRIPTION OF PLEDGED COLLATERAL
 
Pledged Stock
Issuer
Class of Stock
 
Stock Certificate Number
   
Percentage of Ownership
   
Number
of Shares
 
Par Value
Mission Broadcasting, Inc.
Common Stock
    1       100 %     1,000  
$1.00 per share


 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
TO
 
PLEDGE AGREEMENT (__________)
 
SUPPLEMENT TO PLEDGE AGREEMENT
 
This Supplement to Pledge Agreement, dated as of _______________, _______, is
delivered pursuant to Section 7(c) of the Pledge Agreement (__________) referred
to below.
 
RECITALS:
 
A.           ________________ executed and delivered the Pledge Agreement
(__________), dated as of July __, 2011, in favor of Bank of America, N.A., as
Pledgee for the Secured Creditors described therein (such agreement, together
with all amendments and restatements, the “Agreement”).  Capitalized terms used
but not defined herein have the meanings assigned to such terms in the
Agreement.
 
B.           Pursuant to Section 7(c) of the Agreement, the Pledgor has agreed
to, upon obtaining any additional Stock in any Pledged Entity, promptly execute
and deliver a Supplement to Pledge Agreement in order to identify such
additional Stock which has been pledged pursuant to Section 2(b) of the
Agreement.
 
C.           The undersigned desires to execute and deliver this Supplement to
Pledge Agreement to satisfy such requirement.
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Pledged Collateral.  The undersigned agrees that the securities
listed on Schedule A attached hereto are part of the Pledged Collateral and are
subject to the pledge and security interest created by the Agreement.
 
2.           Representations and Warranties.  The undersigned hereby certifies
that the representations and warranties set forth in Section 5 of the Agreement
are true and correct as to the Pledged Collateral listed herein on and as of the
date hereof.
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A TO SUPPLEMENT TO PLEDGE AGREEMENT
 
Pledged Stock
Stock Issuer
Class of Stock
Stock Certificate No(s).
Percentage of Ownership
Number of Shares
Par Value
                                   





 

 
 

--------------------------------------------------------------------------------

 
